PARKER, Judge.
Rainey seeks to correct error in the trial court’s order revoking his probation. We agree that it was improper to find him guilty of violating one of the conditions of probation.
An affidavit for violation of probation alleged Rainey violated conditions five, nine, and eleven of his probation. Rainey thereafter pleaded guilty to violating conditions five and eleven. The trial court’s order stated that all allegations contained in the affidavit resulted in a probation violation. It was, therefore, improper to find him guilty of violating condition number nine, and we strike that portion of the revocation order. See Reynolds v. State, 498 So.2d 607 (Fla. 2d DCA 1986). Otherwise, the trial court s revocation order is affirmed.
Affirmed.
DANAHY, A.C.J., and SCHOONOVER, J., concur.